Citation Nr: 1048416	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-13 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling from August 
3, 2004, and 70 percent disabling from January 17, 2007.  

2.  Entitlement to a higher initial evaluation for bilateral 
hearing loss, currently rated as 10 percent disabling.  

3.  Entitlement to a higher initial evaluation for tinnitus, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 
1971.  

This appeal arises from June and August 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The RO in an April 2008 rating decision granted a 70 percent 
rating for PTSD effective January 17, 2007 and entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disability (TDIU). 


FINDINGS OF FACT

1.  Prior to August 1, 2006, the Veteran's symptoms of PTSD 
included depression, aggression, suicidal ideation, difficulty 
coping with stress, nightmares, flashbacks, self isolating 
behavior and thoughts of hurting himself or others which resulted 
in occupational and social impairment with deficiencies in most 
areas.  

2.  From August 1, 2006, the Veteran's symptoms of PTSD resulted 
in total occupational impairment.  

3.  In September 2004, the Veteran's bilateral hearing loss 
produced level II hearing in the right ear and level II hearing 
in the left ear.

4.  In July 2006, the Veteran's bilateral hearing loss produced 
level II hearing in the right ear and level VI hearing in the 
left ear.

5.  In February 2007, the Veteran's bilateral hearing loss 
produced level II hearing in the right ear and level V hearing in 
the left ear.

6.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under Diagnostic 
Code 6260. 


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating of 70 percent for 
PTSD prior to August 1, 2006 have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for a higher initial rating of 100 percent for 
PTSD from August 1, 2006 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

3.  The criteria for a higher initial rating than 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 and 4.86(b) 
(2010).  

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that in cases where the claim was originally for 
service connection, and service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Thus, no further notice under the foregoing 
law is necessary in this case.  

With respect to the duty to assist, the Veteran's records from 
service, together with his VA and Vet Center treatment records 
have been obtained.  The Veteran has been afforded VA 
examinations to determine the severity of his service-connected 
PTSD, tinnitus and hearing loss.  

The Veteran has not identified any post service treatment other 
than at a VA facility, and although he was apparently awarded 
Social Security Administration benefits, the decision below 
grants a 100 percent rating from the date of the Veteran's last 
employment, and a rating higher than 10 percent may not be 
assigned for tinnitus.  Based on these factors the Board has 
concluded that delaying the Veterans' claim to obtain his records 
from Social Security would be of no benefit to him.  

No further notice or assistance to the Veteran is required in 
this case.  


Initial Ratings

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Each disability must be viewed in 
relation to its history, and the limitation of activity imposed 
by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the whole 
recorded history, and each disability must be considered from the 
point of view of the appellant working or seeking work. 38 C.F.R. 
§ 4.2.  Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is assigned. 38 C.F.R. § 4.7.

A.	PTSD

The Schedule for Rating Disabilities provides the following 
criteria for rating PTSD at 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2010).  

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own name 	100 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships 	70 

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships 	50 

Occupational and social impairment with occasional decrease in 
work
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events) 	30 

The Veteran's service personnel records reveal he was awarded a 
Combat Infantryman's Badge, a Bronze Star Medal, an Air Medal and 
a Valorous Unit Citation for his service in the Republic of 
Vietnam.  

The Veteran submitted his claim for service connection for PTSD 
in August 2004.  He advised he had not yet started any treatment 
for the disorder.  In November 2004, he was first seen at the 
Shreveport Vet Center.  The Veteran was anxious, had frequent 
nightmares of his combat experiences in Vietnam, unresolved guilt 
issues, problems with anger, and an exaggerated startle response.  
He experienced nightmares, flashbacks and intrusive thoughts two 
to three times per week.  He had moderate anxiety, depression, 
sleep interruptions, nightmares, and isolated himself.  He also 
had difficulty concentrating and remembering things.  The Veteran 
participated in ongoing group therapy.  

An addendum was added to VA records in February 2005.  The 
Veteran reported problems with sleeping, difficulties with his 
temper, depression, flashbacks, nightmares and intrusive memories 
of Vietnam.  He was fearful around groups of people.  He had 
little interest in his family.  He never watched movies about 
Vietnam.  He had difficulty with concentration and memory.  His 
most troubling symptom was his anger.  He felt he had no control 
over his anger. He admitted to thoughts of hurting others and 
himself from time to time.  He had no current intention or plan 
to carry out those thoughts.  His symptoms became troubling ten 
years ago.  He began having difficulties getting along at work 
and resumed drinking alcohol.  He broke down and quit working 
regularly in 1994.  He had not worked much since that time.  PTSD 
was diagnosed and a Global Assessment of Functioning (GAF) of 55 
was assigned.  

March 2005 VA records noted the Veteran was sleeping better.  He 
still did not have much energy.  He was using a few short beers 
to help with his anxiety.  The possibility of anti-anxiety 
medications was discussed.  

May 2005 VA record indicate his medication made him feel as if he 
was in a daze or a trance.  After a medication change he was 
doing much better in August 2005.  He was not as angry.  

He was evaluated by the mental health clinic at VA in August 
2005.  The Veteran had been married for thirty years to his 
second wife.  He had three children.  He was self-employed as a 
mobile home repairman and carpenter.  He had been going to the VA 
in Alexandria and was taking medication for his symptoms.  He 
reported being forgetful.  He had been bothered by PTSD since his 
return from the service.  He had  flashbacks.  He got angry when 
he saw the news.  He had problems with crying.  He had nightmares 
three and four times per week.  He tended to isolate himself.  He 
would get calls to work and would refuse.  He picked easy jobs 
and then would not show up for work.  The Trazodone helped him 
sleep, but made him sleepy and unable to function at times.  He 
had daily flashbacks of events that occurred in Vietnam.  He 
drank a good bit and had been arrested twenty years ago for an 
aggravated assault.  He had done mobile home repair but stated he 
was unable to work for anyone as they "pissed him off."  He had 
marital difficulties due to his PTSD.  In the opinion of the VA 
psychologist the Veteran had potential for aggressive behavior.  
She noted he had persistent arousal symptoms, including sleep 
problems and anger control issues.  He had extremely aggressive 
tendencies and possible dissociative periods.  He lived and 
worked in virtual isolation.  A GAF of 65 was assigned for his 
PTSD and a GAF of 55 for his alcohol dependency.  

In November 2005, VA records reveal the Veteran was having 
trouble with anger and under significant stress due to hurricane 
Rita.  He was having vivid dreams.  He was drinking beer since 
the hurricane.  

May 2006 VA records noted he had continuing problems with anger.  
He had fleeting thoughts of suicide without a plan.  He 
complained of memory loss.  He was drinking 2 to 8 beers a day.  
A GAF of 55 was assigned.  The diagnoses included PTSD and an 
Alcohol induced mood disorder. 

August 2006 VA notes indicate he was doing okay on his 
medications.  

In September 2006 the Veteran was mildly depressed, and his 
control of his anger especially his road rage was better.  He was 
frustrated in his progress.  

In October 2006, the Veteran' s spouse stated his medication 
helped somewhat with his mood swings, but it turned him into a 
zombie.  He was unable to do anything.  He no longer exercised 
daily.  He would not even try to do small jobs.  He did not want 
to be around other people.  He no longer wanted to attend his 
grandson's baseball games.  And their grandson had made the All 
Star team.  They no longer entertained their family at weekend 
barbecues.  He repaired their roof after Hurricane Rita but the 
materials to repair the interior were just sitting.  He mostly 
sat on the back porch.  He no longer went fishing.  He only left 
the house when she needed to go shopping as she could not drive.  
She said her husband was easier to live with, but no longer alive 
to her.  

The Veteran's daughter in December 2006 wrote that her father was 
very territorial.  He did not like other people to come on his 
land.  He did not have friends and secluded himself.  He 
surrounded himself with large vehicles and trees that acted as a 
barricade.  He was unable to work even for her.  She had paid him 
8 or 9 months previously to skirt her mobile home and the work 
had not been done.  He was like a time bomb.  You never knew when 
he was going to explode.  All he talked about was Vietnam, he was 
consumed by it.  He worried over the smallest things.  Having an 
appointment created anxiety.  He had been verbally abusive to her 
step mother.  He screamed and griped for hours.  He was unable to 
be around his own family on holidays, even though his parents 
lived right across the road.  He slept in the middle of the 
living room surrounded by loaded guns.  

His former employer was the owner of a hardware and mobile home 
supply business.  He had employed the Veteran until 2001.  He had 
known the Veteran for fifteen years.  After he closed his 
business he had recommended the Veteran for various jobs 
requested by his former customers.  However, in the last two or 
three years he could no longer recommend his work due to his 
unreliability and poor quality of his work.  

In January 2007, his VA psychologist stated he was unable to see 
the Veteran returning to work in the future.  The Veteran had 
gradually increased his isolation and had stopped answering his 
phone to avoid his customers.  He had cut down on his alcohol but 
had not stopped.  When interviewed he admitted to periodic 
fleeting thoughts of suicide.  He was depressed and anxious.  He 
continued to use alcohol to calm down.  His affect was nervous 
and he appeared jumpy.  

A VA psychological evaluation of the Veteran was conducted in 
January 2007.  
The Veteran had not worked since July 2006.  He was unable to 
complete things or deal with people.  He was still having 
nightmares, three to four times per week.  He had no social 
relationships.  He was negative, over talkative, hyperactive and 
complained of his memory.  He constantly shifted subjects.  He 
was poorly groomed.  In the examiner's opinion, the Veteran had 
great difficulty maintaining appropriate social behavior and was 
extremely poorly motivated in occupational endeavors.  All of 
this is for a variety of reasons including his history of alcohol 
dependence and his impulse control disorder.  However, it was the 
examiner's opinion his PTSD was as likely as not strongly 
contributing to his social and occupational impairment.  His 
condition was worse than his current VA rating.  The VA 
psychologist felt the Veteran had a plausible sincere case of 
PTSD that strongly affected his motivation and mood.  He had a 
virtual obsession about visiting the grave of a friend he 
witnessed killed in Vietnam.  He had panic attacks, sleep 
problems, and frequent nightmares.  He had persistent avoidance 
symptoms including social and emotional detachment.  He had 
arousal symptoms including anger problems, homicidal ideas, 
hypervigilance and startle symptoms.  His PTSD was assigned a GAF 
of 50 and his impulse control disorder and alcohol abuse were 
also assigned GAFs of 50. He indicated the impulse control 
disorder was secondary to the PTSD.  His alcohol abuse was a 
separate issue.  The psychologist noted the Veteran was a highly 
decorated war veteran whose symptoms had worsened since his last 
examination.  He indicated the Veteran was unemployable, that his 
PTSD has not shown any periods of remission, and that the Veteran 
might be a little more stabilized without the burden of having to 
engage in full time employment.  

A second VA physician examined the Veteran in January 2007 and 
concluded unemployability was predominantly due to his PTSD.  

First, the Board notes that VA has already found the Veteran to 
be unemployable effective January 17, 2007 due to the severity of 
his PTSD.  That is the date of the January 2007 VA psychological 
evaluation of the Veteran.  A review of the claims folder 
indicates the Veteran has not worked since July 2006.  He told 
the VA examiner in January 2007 that was when he last worked.  
That is consistent with the December 2006 letter from his former 
employer who reported he could no longer recommend the Veteran 
for work.  He observed that during the preceding two years the 
Veterans' reliability had deteriorated.  The Board noted that on 
his application for TDIU the Veteran indicated he last worked 
full time in August 2005, but later entries are consistent with 
his last working in July 2006.  

Given the evidence reflecting the Veteran's inability to work due 
to his PTSD from August 1, 2006, together with his symptoms of 
abusive behavior, social isolation, and other inappropriate 
behavior, it may be reasonably concluded the Veteran met the 
criteria for a 100 percent schedular evaluation from that date.  

Prior to August 1, 2006, the Veteran's symptoms include suicidal 
ideation and thoughts of hurting others in February 2005.  He 
repeatedly needed to visit the grave site of his friend he saw 
killed in Vietnam, and had difficulty adapting to stressful 
circumstances such as Hurricane Rita as reported in November 2005 
VA records.  Other problems included impulse control and an 
inability to maintain effective relationships.  His former 
employer indicated a two year history of increasing unreliability 
and poor quality work prior to December 2006, and in August 2005, 
it was noted Trazodone helped him sleep but caused him to be 
sleepy and unable to function.  Panic attacks were also noted and 
what one examiner described as dissociative episodes.  These 
symptoms are consistent with the criteria for a 70 percent 
schedular rating.  Accordingly, the Board concludes that a 70 
percent rating for PTSD prior to August 1, 2006 is warranted.  

B.	Bilateral Hearing Loss

The Ratings Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment.  It requires examination by a State- licensed 
audiologist, and includes a controlled speech discrimination test 
(Maryland CNC), and it is based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds in decibels at 1000, 
2000, 3000, and 4000 Hertz divided by four.  See 38 C.F.R. § 4.85 
(2010).  Table VII is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the ear 
having the poorer hearing and the vertical column represents the 
ear having the better hearing.

The provisions at 38 C.F.R. § 4.86 provide for evaluating 
Veterans with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, due to the fact 
that the speech discrimination test may not reflect the severity 
of communicative functioning these Veterans experience.  Under 38 
C.F.R. § 4.86, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.

"[T]he assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

On the September 2004 VA evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
20
55
80
75
LEFT
XX
25
65
85
105

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.

In September 2004 the Veteran's service-connected bilateral 
hearing loss was manifested by auditory acuity levels of II in 
the right ear and II in the left ear. 38 C.F.R. § 3.85, Table VI 
(2010).  When those results are charted on 38 C.F.R. § 4.85, 
Table VII they result in a 0 percent rating.  

The results of the September 2004 VA audiological evaluation do 
not meet the definition of exceptional patterns of hearing 
impairment set out at 38 C.F.R. § 4.86 as the puretone thresholds 
at each of the four specified frequencies is not 55 decibels of 
more.  And the puretone thresholds are not 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  

On the VA audiological evaluation in July 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
30
65
85
80
LEFT
XX
30
75
95
105

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

In July 2006 the Veteran's service-connected bilateral hearing 
loss was manifested by auditory acuity levels of II in the right 
ear and III in the left ear. 38 C.F.R. § 3.85, Table VI (2010).  
When those results are charted on 38 C.F.R. § 4.85, Table VII 
they result in a 0 percent rating.  

The results of the July 2006 VA audiological evaluation do not 
meet the definition of exceptional patterns of hearing impairment 
set out at 38 C.F.R. § 4.86(a) as the puretone thresholds at each 
of the four specified frequencies is not 55 decibels of more.  
They do however meet the exceptional pattern of hearing 
impairment in the left ear, as puretone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 2000 
Hertz.  See 38 C.F.R. § 4.86(b).  When the Roman numeral 
designation for hearing impairment in the left ear is determined 
from Table VIa, a Roman numeral designation of VI is assigned.  
When those results are charted on Table VII they result in a 10 
percent rating.  

On the VA audiological evaluation in February 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
30
65
80
80
LEFT
XX
40
75
95
105

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 percent in the left ear.

In February 2007 the Veteran's service-connected bilateral 
hearing loss was manifested by auditory acuity levels of II in 
the right ear and V in the left ear. 38 C.F.R. § 3.85, Table VI 
(2010).  When those results are charted on 38 C.F.R. § 4.85, 
Table VII they result in a 10 percent rating.  

The results of the February 2007 VA audiological evaluation do 
not meet the definition of exceptional patterns of hearing 
impairment set out at 38 C.F.R. § 4.86 as the puretone thresholds 
at each of the four specified frequencies is not 55 decibels of 
more.  And the puretone thresholds are not 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  

The preponderance of the evidence is against the claim for an 
initial rating higher than 10 percent for bilateral hearing loss.   

In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321 (2010).  In this 
instance, the Veteran did not present any evidence of 
interference with employment due to hearing loss and denied 
having any surgical procedures or other treatment which might 
cause interference with his employment.  He has not described any 
manifestations other than diminished hearing acuity, which is 
what the rating schedule contemplates.  There is therefore no 
basis for referring this claim for consideration of an 
extraschedular evaluation.


C.	Tinnitus

The veteran is seeking entitlement to a higher initial rating 
than 10 percent for his service-connected tinnitus.  

The current version found at 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2010), effective June 13, 2003, makes it clear that a 
single evaluation of 10 percent for tinnitus will be assigned 
"whether the sound is perceived in one ear, both ears, or in the 
head."  That version has never been in dispute.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) the case revolved 
around the matter of whether the previous version of Diagnostic 
Code 6260 (which as indicated above is not applicable to this 
Veteran's appeal) allowed for separate 10 ratings for tinnitus in 
each ear.

The Federal Circuit in Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006) upheld VA's interpretation of Diagnostic Code 6260, 
which is that a Veteran is entitled only to a single disability 
rating for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  The clear import of the Federal 
Circuit's holding is that maximum schedular rating available for 
tinnitus is 10 percent.  

There is no legal basis for a schedular rating in excess of 10 
percent for tinnitus.  


ORDER

A 70 percent initial rating for PTSD prior to August 1, 2006 is 
granted, subject to regulations governing the award of monetary 
benefits.  

A 100 percent initial rating for PTSD from August 1, 2006 is 
granted, subject to regulations governing the award of monetary 
benefits.  

An initial rating higher than 10 percent for bilateral hearing 
loss is denied.  

A initial rating higher than 10 percent for tinnitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


